DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 10, claim 1 (as amended) includes a protector plate “having a terminal position assurance . . . .” The limitation of claim 10 that “the protector plate in the seated position engages the terminal position assurance” is ambiguous.  If the terminal position assurance is part of the protector plate, what does it mean for the protector plate to “engage” terminal plate?
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. US 5501606 (“Oda”).  
Per claim 6, Oda discloses an electrical connector assembly comprising:
a first connector assembly 40, including a housing 42 including a protector plate 70 having a terminal position assurance 84 (each hole 84 supports and protects each male tab contact from deformation, thus acting as a terminal position assurance, col. 4, lines 60-65), 
the protector plate and the terminal position assurance being movable relative to the housing in a mate direction from a pre-stage position (the position when the plate 70 is positioned in the housing cavity prior to be locked in as shown in figure 3) to a pre-lock position (figure 3) wherein
when the protector plate is located in the pre-lock position (figure 3), a staged lock 92 provided on the protector plate engages a stop 100 on the housing to retain the protector plate against further movement in the mate direction relative to the housing; and
	a second connector assembly 10;
	wherein the second connector assembly is movable relative to the first connector assembly to engage (via projections 32) a release surface 92c on the staged lock to move the staged lock in a release direction to release the staged lock provided on the protector plate from engagement with the stop.
Response to Arguments
	The examiner maintains that Oda discloses (regarding claim 6) the claimed elements as set out in the rejection above.

Allowable Subject Matter
Claims 1-5 are allowable.  Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833